Exhibit 10.75

 

MANAGEMENT SAVINGS PLAN

 

ARTICLE I

 

Establishment and Purpose

 

St. Jude Medical, LLC (the “Company”) hereby amends and restates the Management
Savings Plan (the “Plan”), effective January 1, 2020, in order to incorporate
changes made to the Plan since its last restatement and to streamline Plan
provisions.  The purpose of the Plan is to attract and retain key employees by
providing opportunities to defer receipt of salary, bonus, and other specified
compensation.  The Plan is not intended to meet the qualification requirements
of Code Section 401(a), but is intended to meet the requirements of Code Section
409A, and shall be operated and interpreted consistent with that intent.

 

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future.  Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable.  Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries.  The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.  Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer's creditors until such
amounts are distributed to the Participants.

 

ARTICLE II

 

Definitions

Section 2.1            Account.   Account means a bookkeeping account maintained
by the Plan Administration Committee to record the payment obligation of a
Participating Employer to a Participant as determined under the terms of the
Plan.  The Plan Administration Committee may maintain an Account to record the
total obligation to a Participant and component Accounts to reflect amounts
payable at different times and in different forms.  Reference to an Account
means any such Account established by the Plan Administration Committee, as the
context requires.  Accounts are intended to constitute unfunded obligations
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

Section 2.2            Account Balance.  Account Balance means, with respect to
any Account, the total payment obligation owed to a Participant from such
Account as of the most recent Valuation Date.

 

Section 2.3            Adopting Employer.  Adopting Employer means an Affiliate
who, with the consent of the Company, has adopted the Plan for the benefit of
its eligible employees and who files a declaration with the Company agreeing to
be bound by the terms of the Plan and agreeing to bear its allocable share of
the costs and expenses incurred in the operation and administration of the Plan.

 

Section 2.4            Affiliate.  Affiliate means a corporation, trade or
business that, together with the Company, is treated as a single employer under
Code Section 414(b) or (c).

 

Section 2.5            Beneficiary.  Beneficiary means a natural person, estate,
or trust designated by a Participant to receive payments to which a Beneficiary
is entitled in accordance with provisions of the Plan.

 

Section 2.6            Bonus. Bonus means any compensation in addition to
Eligible Base Compensation, Commissions, and payments made pursuant to the
MICP/Other Annual Bonus, paid to a Participant as an employee on a regular,
recurring basis under any of the bonus or incentive plans maintained by the
Company for one or more specified performance periods.  The Plan Administration
Committee’s classification of a remuneration item as included in or excluded
from Bonus shall be conclusive for the purpose of the foregoing rules.

 

Section 2.7            Business Day.  Business Day means each day on which the
New York Stock Exchange is open for business.

 










 

Section 2.8            Change in Control.  Change in Control means the first to
occur of the following events:

 

(a)           Any individual, entity or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) becomes the “beneficial owner” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this paragraph (a), the following
acquisitions shall not constitute a Change in Control:  (i) any acquisition
directly from the Company, or approved by the Incumbent Directors, following
which such Person owns not more than 50% of the Outstanding Company Common Stock
or the Outstanding Company Voting Securities, (ii) any acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iii) any acquisition by the Company, (iv) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (v) any acquisition pursuant to
a transaction which complies with clauses (i), (ii), and (iii) of paragraph (c)
below; or

 

(b)           Individuals who, as of January 1, 2016, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
January 1, 2016, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors then comprising the Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or

 

(c)           Consummation of a reorganization, merger or consolidation (or
similar corporate transaction) involving the Company or any of its subsidiaries,
a sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets or stock of another entity (a “Business
Combination”), in each case, unless, immediately following such Business
Combination, (i) 50% or more of, respectively, the then outstanding shares of
common stock and the total voting power of (A) the corporation resulting from
such Business Combination (the “Surviving Corporation”), or (B) if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of 80% of the voting securities eligible to elect directors of the
Surviving Corporation (the “Parent Corporation”), is represented by Outstanding
Company Common Stock and Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Outstanding Company Common Stock or
Outstanding Company Voting Securities, as the case may be, were converted
pursuant to such Business Combination), and such beneficial ownership of common
stock or voting power among the holders thereof is in substantially the same
proportion as the beneficial ownership of Outstanding Company Common Stock and
the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (ii) no person (other than any
employee benefit plan or related trust) sponsored or maintained by the Surviving
Corporation or the Parent Corporation) is or becomes the beneficial owner,
directly or indirectly, of 30% or more of the outstanding shares of common stock
and the total voting power of the outstanding voting securities eligible to
elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation), unless such acquisition is pursuant to
a Business Combination that is an acquisition by the Company or a subsidiary of
the Company of the assets or stock of another entity that is approved by the
Incumbent Directors, following which such person owns not more than 50% of such
outstanding shares and of voting power, and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 30% of the Outstanding Company Common Stock or Outstanding Company Voting
Securities as a result of the acquisition of Outstanding Company Common Stock or
Outstanding Company Voting Securities by the Company which reduces the number of
shares of Outstanding Company Common Stock or Outstanding Company Voting
Securities; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional shares of Outstanding Company Common
Stock or Outstanding Company Voting Securities that increases the percentage of
Outstanding Company Common Stock










 

or Outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

 

Section 2.9              Claimant.  Claimant means a Participant or Beneficiary
filing a claim under Article XI of this Plan.

 

Section 2.10            Code.  Code means the Internal Revenue Code of 1986, as
amended from time to time.

 

Section 2.11            Code Section 409A.  Code Section 409A means section 409A
of the Code, and regulations and other guidance issued by the Treasury
Department and Internal Revenue Service thereunder.

 

Section 2.12            Commissions.  Commissions means any compensation in
addition to Eligible Base Compensation, Bonus, and payments made pursuant to the
MICP/Other Annual Bonus, paid to a Participant as an employee under any
employment or compensation agreement or incentive arrangement in connection with
the sales of the products of the Company provided (i) a substantial portion of
Participant’s services to the Company consists of the direct sale of a product
or a service to a customer that is not related or treated as related to the
Company or to the Participant (under Treas. Reg. Sections 1.409A-1(f)(2)(ii) and
(iv)); (ii) the amount the Company pays to the Participant that consists either
of a portion of the purchase price for the product or service or of an amount
substantially all of which is calculated by reference to volume of sales; and
(iii) payment is either contingent upon the Company receiving payment from an
unrelated customer (as described in clause (i) above) for the product or
services or, if consistently applied as to all similarly situated service
providers, is contingent upon the closing of a sales transaction and such other
requirements as the Company may specify before the closing of the sales
transaction.  The Plan Administration Committee’s classification of a
remuneration item as included in or excluded from Commissions shall be
conclusive for the purpose of the foregoing rules.

 

Section 2.13            Committee.  Committee means the Abbott Laboratories
Employee Benefit Board of Review appointed and acting under the Abbott
Laboratories Annuity Retirement Plan and having the powers and duties described
in this Plan.

 

Section 2.14            Company. Company means St. Jude Medical, LLC, and any
successor thereto.

 

Section 2.15            Compensation Deferral Agreement.  Compensation Deferral
Agreement means an agreement between a Participant and a Participating Employer
that specifies:  (i) the amount of each component of compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Article IV, and (ii) the Payment Schedule applicable to one or more Accounts.

 

Section 2.16            Deferral.  Deferral means a credit to a Participant’s
Account(s)  that records that portion of the Participant’s compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Article IV.  Unless the context of the Plan clearly indicates otherwise, a
reference to Deferrals includes Earnings attributable to such Deferrals.

 

Section 2.17            Deferred Compensation Account. Deferred Compensation
Account means the Account established for a Participant to record his or her
Deferrals made to the Plan with respect to services performed prior to January
1, 2015.  Such Account also includes any deferrals transferred from the St. Jude
Medical S.C., Inc., U.S. Division Representative Principals and Sales Associates
Deferred Compensation Plan.

 

Section 2.18            Discretionary Amount Account. Discretionary Amount
Account means the Account established for a Participant to record discretionary
Company contributions credited on his or her behalf to the Plan with respect to
periods commencing prior to January 1, 2015. Such Account also includes any
discretionary amounts transferred from the St. Jude Medical S.C., Inc., U.S.
Division Representative Principals and Sales Associates Deferred Compensation
Plan.

 

Section 2.19            Earnings.  Earnings means an adjustment to the value of
an Account in accordance with Article VII.

 

Section 2.20            Effective Date.  Effective Date of this amendment and
restatement means January 1, 2016.

 










 

Section 2.21            Eligible Base Compensation.  Eligible Base Compensation
means, for a Participant for any period, except as provided in the succeeding
paragraphs of this subsection, the sum of all remuneration paid to the
Participant during such period for service as an employee of a Participating
Employer as base salary and wages, and short-term disability benefits, and shall
be determined without regard to Code Section 401(a)(17) and without regard to
amounts deferred pursuant to Code Sections 401(k), 125, and
132(f)(4).  Notwithstanding the foregoing, a Participant’s Eligible Base
Compensation will not include:

 

(a)           amounts deferred or paid under an agreement between the
Participating Employer and the Participant that is not a plan qualified under
Code Section 401(a), other than this plan;

 

(b)           contributions made or benefits (other than short-term disability
benefits) paid by the Participating Employer under any other employee benefit
plan;

 

(c)           any remuneration not paid in cash (or remuneration otherwise
imputed as income, e.g., value of taxable life insurance coverage);

 

(d)           severance pay;

 

(e)           reimbursements, allowances, moving expense payments, relocation
cost-of-living payments, tax gross-ups and other similar equalization payments;

 

(f)           paid time off payments; and

 

(g)           all bonus, incentive, retention or commission-based remuneration
of any kind (including, but not limited to,  awards and spot bonus payments).

 

The Plan Administration Committee’s classification of a remuneration item as
included in or excluded from Eligible Base Compensation shall be conclusive for
the purpose of the foregoing rules.

 

Section 2.22            Eligible Employee.  Eligible Employee means an Employee
who (i) for the Plan Year or the preceding Plan Year had annual compensation
from the Company or another Participating Employer in excess of $150,000 taking
into account Eligible Base Compensation, Bonus, Commissions, and amounts paid
pursuant to and in accordance with the MICP/Other Annual Bonus or (ii) is
designated by the Committee as eligible, provided in either case the employee is
a member of a ‘select group of management or highly compensated employees of a
Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.’ Notwithstanding the foregoing, effective for calendars
years beginning on and after January 1, 2018:

 

(a)           no Employee will be eligible to participate in the Plan unless
such Employee (x) is a Participant with an Account Balance in the Plan as of
December 31, 2017, or (y) had a Compensation Deferral Agreement in effect during
calendar year 2017; and

(b)           if a Participant is shown as having a grade level less than or
equal to grade 19 (or equivalent level if on a different pay grade system) on
the applicable Employer’s Human Resource System, and does not elect to defer
compensation for a year by timely submitting a Compensation Deferral Agreement
in accordance with Sections 4.1 and 4.2, then such Participant shall not be
permitted to elect to defer compensation for any future years.

Notwithstanding the foregoing, no Employee who has a grade level equal to or
greater than 20 (or equivalent level if on a different pay grade system) on the
applicable Employer’s Human Resource System (“Grade 20+ Employee”) may become an
Eligible Employee after that date.  No Participant who is a Grade 20+ Employee
shall be permitted to elect to defer compensation for any calendar year
beginning on or after January 1, 2020.

Section 2.23            Employee.  Employee means a common-law employee of an
Employer.

 

Section 2.24            Employer.  Employer means the Company and each
Affiliate.

 

Section 2.25            ERISA.  ERISA means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 










 

Section 2.26            Matching Amount Account. Matching Amount Account means
the Account established for a Participant to record Company matching
contributions credited on his or her behalf to the Plan with respect to periods
commencing prior to January 1, 2015. Such Account also includes any matching
amounts transferred from the St. Jude Medical S.C., Inc., U.S. Division
Representative Principals and Sales Associates Deferred Compensation Plan.

 

Section 2.27            MICP/Other Annual Bonus.  MICP means the Management
Incentive Compensation Plan of the Company, as may be hereafter amended, or any
successor thereto. Other Annual Bonus means a payment made to a Participant as
an employee on an annual basis under any of the bonus or incentive plans
maintained by the Company.

 

Section 2.28            Participant. Participant means an Eligible Employee who
has an Account Balance greater than zero.

 

Section 2.29            Participating Employer.  Participating Employer means
the Company and each Adopting Employer.

 

Section 2.30            Payment Schedule.  Payment Schedule means the date as of
which payment of an Account under the Plan will commence and the form in which
payment of such Account will be made.

 

Section 2.31            Plan.  Generally, the term Plan means the “Management
Savings Plan” as documented herein and as may be amended from time to time
hereafter.  However, to the extent permitted or required under Code Section
409A, the term Plan may in the appropriate context also mean a portion of the
Plan that is treated as a single plan under Treas. Reg. Section 1.409A-1(c), or
the Plan or portion of the Plan and any other nonqualified deferred compensation
plan or portion thereof that is treated as a single plan under such section.

 

Section 2.32            Plan Administration Committee.  The Plan Administration
Committee means the Committee or its delegate.

 

Section 2.33             [RESERVED]

 

Section 2.34            Plan Year.  Plan Year means January 1 through December
31.

 

Section 2.35            Pre-2015 Account.  Pre-2015 Account means an Account
consisting of all of a Participant’s Deferred Compensation Accounts,
Discretionary Amount Accounts, and Matching Amount Accounts.

 

Section 2.36            Retirement Savings Plan.  Retirement Savings Plan means
the St. Jude Medical, Inc. Retirement Savings Plan, as in effect prior to its
freeze and merger with and into the Abbott Laboratories Stock Retirement Plan.

 

Section 2.37            Retirement/Termination Account.  Retirement/Termination
Account means an Account established by the Plan Administration Committee to
record amounts payable to a Participant upon Separation from Service.  
Retirement/Termination Accounts consist solely of Deferrals made for services
performed on or after January 1, 2015, and any Company contributions made for
periods commencing on or after January 1, 2015.  A Participant may have no more
than two Retirement/Termination Accounts, a Primary Retirement/Termination
Account which shall be automatically established for a Participant upon his or
her initial participation in the Plan (or on January 1, 2015, if later), and a
Secondary Retirement/Termination Account which may be established by the
Participant on any Compensation Deferral Agreement filed in accordance with
Article IV.

 

Section 2.38            Separation from Service.  Separation from Service means
an Employee’s termination of employment with the Employer.  Whether a Separation
from Service has occurred shall be determined by the Plan Administration
Committee in accordance with Code Section 409A.

 

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period










 

of employment, if less than 36 months), disregarding periods during which the
Employee was on a bona fide leave of absence.

 

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.  Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service on the first date immediately following the 29-month anniversary of
the commencement of the leave, unless the Company or the Participant terminates
the leave before that date.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24  of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in those sections.

 

The Plan Administration Committee specifically reserves the right to determine
whether a sale or other disposition of substantial assets to an unrelated party
constitutes a Separation from Service with respect to a Participant providing
services to the seller immediately prior to the transaction and providing
services to the buyer after the transaction.

 

Section 2.39            Specified Date Account.  Specified Date Account means an
Account established by the Plan Administration Committee to record the amounts
payable at a future date as specified in the Participant’s Compensation Deferral
Agreement.  A Specified Date Account may be identified in enrollment materials
as an “In-Service Account” or such other name as established by the Plan
Administration Committee without affecting the meaning thereof. Specified Date
Accounts consist solely of Deferrals made for services performed on or after
January 1, 2015.  A Participant may have no more than five Specified Date
Accounts at any one time.

 

Section 2.40            Specified Employee.  Specified Employee means an
 Employee who, as of the date of his or her Separation from Service, is a “key
employee” of the Company or any Affiliate, any stock of which is actively traded
on an established securities market or otherwise.

 

An Employee is a key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code Section 416(i)(5)) at any time
during the 12-month period ending on the Specified Employee Identification Date.
 Such Employee shall be treated as a key employee for the entire 12-month period
beginning on the Specified Employee Effective Date.

 

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the meaning of Code section 3401(a) for purposes of income tax
withholding at the source, plus amounts excludible from gross income under
section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed); provided,
however, that, with respect to a nonresident alien who is not a Participant in
the Plan, compensation shall not include compensation that is not includible in
the gross income of the Employee under Code Sections 872, 893, 894, 911, 931 and
933, provided such compensation is not effectively connected with the conduct of
a trade or business within the United States.

 

Notwithstanding anything in this paragraph to the contrary: (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company,  elect to use a different definition of compensation.

 










 

In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.

 

Section 2.41            Specified Employee Identification Date.  Specified
Employee Identification Date means December 31, unless the Employer has elected
a different date through action that is legally binding with respect to all
nonqualified deferred compensation plans maintained by the Employer.

 

Section 2.42            Specified Employee Effective Date.  Specified Employee
Effective Date means the first day of the fourth month following the Specified
Employee Identification Date, or such earlier date as is selected by the Plan
Administration Committee.

 

Section 2.43            SRP.  SRP means the Abbott Laboratories Stock Retirement
Plan, as amended from time to time.

 

Section 2.44            Substantial Risk of Forfeiture.  Substantial Risk of
Forfeiture has the meaning specified in Treas. Reg. Section 1.409A-1(d).

 

Section 2.45            Unforeseeable Emergency.  Unforeseeable Emergency means
a severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant's spouse, the Participant's
dependent (as defined in Code section 152, without regard to section 152(b)(l),
(b)(2), and (d)(l)(B)), or a Beneficiary; loss of the Participant's property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, as a result of a natural disaster);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.  The types of events
which may qualify as an Unforeseeable Emergency may be limited by the Plan
Administrative Committee or by the Divisional Vice President, Compensation and
Benefits, of Abbott Laboratories (or, in the event that no individual holds such
title, then the individual performing the duties of such title) (“DVP,
Compensation and Benefits”).

 

Section 2.46            Valuation Date. Valuation Date means each Business Day.

 

Section 2.47            Year of Vesting Service.   Year of Vesting Service means
a year of vesting service as defined in the Retirement Savings Plan; for
calendar years beginning on and after January 1, 2018, Year of Vesting Service
means a year of vesting service as defined in the SRP.

 

ARTICLE III

 

Eligibility and Participation

 

Section 3.1            Eligibility and Participation.  For calendar years
beginning prior to January 1, 2018, an Employee shall be eligible to participate
in the Plan on the first day of the calendar quarter that is administratively
feasible following the date he or she becomes an Eligible Employee.

 

Section 3.2            Duration.  A Participant shall be eligible to defer
compensation and receive allocations of Company Contributions, subject to the
terms of the Plan, for as long as such Participant remains an Eligible Employee.
 In the event a Participant has, for the current Plan Year, or is expected in
good faith to have for the next Plan Year, compensation from the Company or
another Participating Employer equal to or less than $100,000, or the
Compensation Committee, in its sole and absolute discretion, determines that a
Participant is no longer an Eligible Employee, and the Participant has not
Separated from Service, the Participant will not be allowed to submit future
Compensation Deferral Agreements but may otherwise exercise all of the rights of
a Participant under the Plan with respect to his or her Account(s).  On and
after a Separation from Service, a Participant shall remain a Participant as
long as his or her Account Balance is greater than zero (0), and during such
time may continue to make allocation elections as provided in Section 7.4.  An
individual shall cease being a Participant in the Plan when all benefits under
the Plan to which he or she is entitled have been paid.

 










 

Section 3.3            Rehires.  An Eligible Employee who Separates from Service
and who subsequently resumes performing services for the Employer in the same
calendar year will have his or her Compensation Deferral Agreement for such
year, if any, reinstated, but his or her eligibility to participate in the Plan
in years subsequent to the year of rehire shall be governed by the provisions of
Section 3.1.  An Eligible Employee who Separates from Service and who
subsequently resumes performing services for the Employer in a calendar year
other than the calendar year in which he or she Separated from Service will be
eligible to participate in the Plan upon rehire solely in accordance with the
provisions of Section 3.1.

 

ARTICLE IV

 

Deferrals

 

Section 4.1            Deferral Elections, Generally.

 

(a)           A Participant may elect to defer compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Plan Administration Committee and in the manner specified by the Plan
Administration Committee, but in any event, in accordance with Section 4.2. A
Compensation Deferral Agreement that is not timely filed with respect to a
service period or component of compensation, or that is submitted by a
Participant who Separates from Service prior to the latest date such agreement
would become irrevocable under Section 409A, shall be considered null and void
and shall not take effect.  The Plan Administration Committee may modify any
Compensation Deferral Agreement prior to the date the election becomes
irrevocable under the rules of Section 4.2.

 

(b)           The Plan Administration Committee may permit different deferral
amounts for each component of compensation and may establish a minimum or
maximum deferral amount for each such component. Unless otherwise specified by
the Plan Administration Committee in the Compensation Deferral Agreement,
Participants may defer up to 80% of their Eligible Base Compensation and up to
100% of Bonus, Commissions, or payments under the MICP/Other Annual Bonus. A
Compensation Deferral Agreement may also specify the investment allocation
described in Section 7.4.

 

(c)           Deferrals of cash compensation shall be calculated with respect to
the gross cash compensation payable to the Participant prior to any deductions
or withholdings, but shall be reduced by the Plan Administration Committee as
necessary so that it does not exceed 100% of the cash compensation of the
Participant remaining after deduction of all required income and employment
taxes, 401(k) and other employee benefit deductions, and other deductions
required by law. Changes to payroll withholdings that affect the amount of
compensation being deferred to the Plan shall be allowed only to the extent
permissible under Code Section 409A.

 

(d)           The Participant shall specify on his or her Compensation Deferral
Agreement the amount of Deferrals and whether to allocate Deferrals to one or
more Retirement/Termination Accounts or to one or more Specified Date Accounts.
 If no designation is made, Deferrals shall be allocated to the Primary
Retirement/Termination Account.  A Participant may also specify in his or her
Compensation Deferral Agreement the form in which amounts allocated to his or
her Plan Accounts shall be distributed.  If the form of payment is not specified
for one or more Accounts,  amounts allocated to such Account shall be
distributed in a single lump sum.

 

Section 4.2            Timing Requirements for Compensation Deferral Agreements.

 

(a)           First Year of Eligibility.  In the case of the first year in which
an Eligible Employee becomes eligible to participate in the Plan, the Plan
Administration Committee may permit him or her to submit a Compensation Deferral
Agreement during the enrollment period established by the Plan Administration
Committee, which enrollment period shall not extend beyond the date which is 30
days after the date he or she is first eligible to participate.   Any
Compensation Deferral Agreement described in this paragraph becomes irrevocable
30 days after the effective date of the individual’s eligibility to participate
in the Plan.

 

A  Compensation Deferral Agreement filed under this paragraph applies to
compensation earned for pay periods beginning in the first calendar quarter
commencing after the end of the enrollment period specified by the Plan
Administration Committee or such later date as the Plan Administration Committee
may designate.  Notwithstanding anything to the contrary herein, a Compensation
Deferral Agreement filed under this paragraph that










 

takes effect on a date other than the first day of a Plan Year shall not apply
to MICP/Other Annual Bonus payments earned such year.

 

An Eligible Employee who Separates from Service and who subsequently resumes
performing services for the Employer in the same calendar year will not be
allowed to submit a new Compensation Deferral Agreement under this paragraph if
he or she had a Compensation Deferral Agreement in effect for such year, but
shall instead have his or her prior Compensation Deferral Agreement reinstated
for such year.

 

(b)           Prior Year Election.  Except as otherwise provided in this Section
4.2,  the Plan Administration Committee may permit an Eligible Employee to defer
Compensation for a year by filing a Compensation Deferral Agreement no later
than December 31 of the year prior to the year in which the Compensation to be
deferred is earned.  A Compensation Deferral Agreement filed under this
paragraph shall become irrevocable on December 31 immediately preceding the year
for which it is to be effective.

 

(c)           Certain Forfeitable Rights.  With respect to a legally binding
right to a payment in a subsequent year that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Plan Administration Committee may permit an Eligible Employee to defer such
compensation by filing a Compensation Deferral Agreement on or before the 30th
day after the legally binding right to the compensation accrues, provided that
the Compensation Deferral Agreement is submitted at least 12 months in advance
of the earliest date on which the forfeiture condition could lapse.  The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
after such 30th day.  If the forfeiture condition applicable to the payment
lapses before the end of such 12-month period as a result of the Participant’s
death or disability (as defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a
change in control event (as described in Treas. Reg. Section 1.409A-3(i)(5)),
the Compensation Deferral Agreement will be void unless it would be considered
timely under another rule described in this Section.

 

(d)           “Evergreen” Deferral Elections.  The Plan Administration
Committee, in its discretion, may provide that Compensation Deferral Agreements
will continue in effect for subsequent years or performance periods by
communicating that intention to Participants.  Such “evergreen” Compensation
Deferral Agreements will become effective with respect to an item of
compensation on the date such election becomes irrevocable under this Section
4.2.  An evergreen Compensation Deferral Agreement may be terminated or modified
prospectively with respect to Compensation for which such election remains
revocable under this Section 4.2.  A Participant whose Compensation Deferral
Agreement is cancelled in accordance with Section 4.6 will be required to file a
new Compensation Deferral Agreement under this Article IV in order to recommence
Deferrals under the Plan.

 

Section 4.3            Allocation of Deferrals.  A  Compensation Deferral
Agreement may allocate Deferrals to one or more Specified Date Accounts and/or
to one or both Retirement/Termination Accounts.  The Plan Administration
Committee may, in its discretion, establish a minimum deferral period for the
establishment of a Specified Date Account (for example, the second Plan Year
following the year compensation is first allocated to such accounts.).  In the
event a Participant’s Compensation Deferral Agreement allocates compensation to
a Specified Date Account that does not satisfy the minimum deferral period
established by the Plan Administration Committee (if any), the compensation
shall be allocated to the Retirement/Termination Account of the Participant with
the shortest payment duration.

 

Section 4.4            Deductions from Pay.  The Plan Administration Committee
has the authority to determine the payroll practices under which any component
of compensation subject to a Compensation Deferral Agreement will be deducted
from a Participant’s compensation.  To the extent the Plan Administration
Committee allows Deferrals from compensation equal to corrective distributions
received from a qualified 401(k) plan of the Employer, Deferrals equal to the
amount of the corrective distribution shall be deducted from the first payment
of compensation made on or after the date such corrective distribution is issued
to the Participant, and shall be deducted from subsequent compensation payments
only to the extent the first compensation payment is insufficient to fully fund
the Deferral.

 

Section 4.5            Vesting.  Participant Deferrals shall be 100% vested at
all times.

 

Section 4.6            Cancellation of Deferrals.  The Plan Administration
Committee may cancel a Participant’s Deferrals: (i) for the balance of the Plan
Year in which an Unforeseeable Emergency occurs,  and (ii) if the Participant
receives a hardship distribution under the Employer’s qualified 401(k) plan,
through the end of the










 

Plan Year in which the six month anniversary of the hardship distribution falls.
 To the extent Deferrals are cancelled under (i) or (ii), no subsequent
Compensation Deferral Agreement may take effect prior to the first day of the
Plan Year that begins on or after the 12-month anniversary of the emergency
payment or hardship distribution.

 

ARTICLE V

 

Company Contributions

 

Section 5.1            Matching Contributions.  For each Plan Year, the
Participating Employer may, from time to time in its sole and absolute
discretion, credit Matching Contributions to the Account of a Participant who
has completed a Year of Vesting Service and is employed on the last day of such
Plan Year.  Such contributions shall be based on whether a matching contribution
is made by the Company under the Retirement Savings Plan with respect to that
Plan Year and, if a contribution is made, the amount of such contribution.  If a
Matching Contribution is credited to a Participant’s Account pursuant to this
Section 5.1, it shall be an amount equal to the product of:

 

(a)          The rate of matching contributions made by the Company, if any,
with respect to elective deferrals under the Retirement Savings Plan, multiplied
by

 

(b)         The amount the Participant elected to defer for the Plan Year in
accordance with the Participant’s election under Section 4.2 up to 3% of the
first one hundred thousand dollars ($100,000) of the Participant’s compensation
for the Plan Year that exceeds the compensation limit under Code Section
401(a)(17) for such year;

 

provided, however, that the total of Matching Contributions under this Plan and
matching contributions the Company made or would have made under the Qualified
Plan if the Participant made the maximum elective deferrals permitted for highly
compensated employees under that plan shall not exceed 100% of the matching
contribution that would have been provided under the Retirement Savings Plan
absent any plan-based restrictions that reflect limits on qualified plan
contributions under the Code and based upon compensation as defined under the
Retirement Savings Plan.  Matching Contributions credited on or after January 1,
2015, shall be credited to a Participant’s Primary Retirement/Termination
Account.  Notwithstanding the foregoing, for calendar years beginning on and
after January 1, 2018, “SRP” shall be substituted for “Retirement Savings Plan”
where such references appear throughout this Section 5.1.

 

Section 5.2            Discretionary Company Contributions.  The Participating
Employer may, from time to time in its sole and absolute discretion, make
Discretionary Contributions for a Plan Year to the account of one or more
Participants, provided the Participant is an employee of the Company or another
Participating Employer as of the last day of the Plan Year and determined in
accordance with the provisions of this Section 5.2.  Authorization for any
Discretionary Contributions pursuant to this Section 5.2 shall be by written
resolution duly authorized by the Compensation Committee, which resolution shall
specify the amount of the contribution (whether in terms of dollars, percentage
of net profits, or percentage of Participant compensation), the period to which
the Discretionary Contribution is to be allocated, and any other terms
applicable to such contribution.  Unless otherwise specified, such resolution
shall apply only to the contribution so authorized, and shall not authorize any
such Discretionary Contribution for any future period.  In the event no
resolution is adopted by the Compensation Committee or its delegate, no
Discretionary Contribution shall be authorized or presumed.  All Discretionary
Contributions will be credited to a Participant’s Primary Retirement/Termination
Account.

 

Section 5.3            Vesting.  Except as may be otherwise provided by the
Participating Employer, Company Contributions described in Sections 5.1 and 5.2,
above, and the Earnings thereon, shall become vested based on the Participant’s
Years of Vesting Service, as follows:

 

 

 

Years of Vesting Service

Vested Percentage

 

 

Less than one


0%

At least one but less than two


20%

At least two but less than three


40%

At least three but less than four


60%

At least four but less than five


80%

Five or more


100%

 










 

All Company Contributions shall become 100% vested upon the occurrence of a
Change in Control.  The Participating Employer may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Company Contribution.
 The portion of a Participant’s Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of this Section 5.3
shall be forfeited. The provisions of this Section 5.3 shall apply to any
amounts credited to a Participant’s Matching Amounts Account or Discretionary
Amounts Account, including discretionary amounts and matching amounts
transferred from the St. Jude Medical S.C., Inc., U.S. Division Representative
Principals and Sales Associates Deferred Compensation Plan that were not vested
as of the date the transfer occurred; transferred amounts that were vested as of
the date of transfer shall continue to be fully vested.

 

Notwithstanding anything to the contrary herein:

 

(a)           Except as otherwise provided by written agreement between a
Participant and the Company, notwithstanding any provision in this Article V to
the contrary, the Participant’s vested interest in any amounts credited under
the Plan shall not be accelerated to the extent that the Company determines that
such acceleration would cause the deduction limitations of Code §280G to become
effective.  The provisions of this paragraph (a) shall take precedence over the
provisions of any other agreement between the Participant and the Company to
which the deduction limitation of Code §280G applies, and shall result in any
reduction under the deduction limitations of Code §280G being applied first to
the Participant’s Accounts under this Plan before any other reduction as a
result of the limitations of Code §280G.

 

(b)           In the event that vesting of any amounts credited under the Plan
is not accelerated pursuant to such a determination, the Participant may request
independent verification of the calculations of the Company with respect to the
application of Code §280G.  In such case, the Company must provide to the
Participant within 30 business days of such a request an opinion from a national
accounting firm selected by the Participant, to the effect that, in the opinion
of that accounting firm that any limitation in the vested percentage hereunder
is necessary to avoid the limits of Code §280G, and containing supporting
calculations, or, in the absence of such an opinion, shall cause such amounts to
become fully vested.  The cost of such opinion shall be paid for by the Company.

 

(c)           Any amounts credited under the Plan that are not accelerated due
to such a determination shall continue to be subject to the Vesting Schedule of
this Section 5.3 without regard to the acceleration provisions thereof.

 

ARTICLE VI

 

Payments from Accounts

 

A Participant’s Accounts shall be distributed in accordance with the provisions
of this Article VI.

 

Section 6.1            Retirement/Termination Accounts shall be distributed
commencing the first calendar quarter that begins after Separation from Service,
based on the value of the Account(s) as determined under Article VII.  Payment
shall be made in a single lump sum, unless the Participant elects on the
Compensation Deferral Agreement with which the Account was established to have
such Account paid in quarterly installments over a period of two to fifteen
years.  Notwithstanding anything to the contrary in this Section 6.1, if at the
time a Participant Separates from Service he or she has fewer than five Years of
Vesting Service or the total of all of his Accounts is $25,000 or less, all of
his Accounts will be distributed in a single lump sum.

 

Notwithstanding anything to the contrary in this Section 6.1, payment to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service will be made or begin in the first calendar quarter
following the six-month anniversary of the Participant’s Separation from Service
(or within 90 days of the Participant’s date of death, if earlier).

 

Section 6.2           Specified Date Accounts shall be distributed in January of
the year selected by the Participant, based on the value of the Account(s) as
determined under Article VII.  Payment shall be made in a single lump sum,
unless the Participant elects on the Compensation Deferral Agreement with which
the Account was established to have such Account paid in annual installments
over a period of up to five years.

 










 

In the event a Participant Separates from Service before his or her Specified
Date Account(s) has been fully distributed, any remaining balances shall be
distributed in a single lump sum, unless the Participant elects, on the
Compensation Deferral Agreement with which the Account was established, to have
such remaining balances distributed in accordance with his or her Primary
Retirement/Termination Account payment elections.  Payment shall be made at the
time specified in Section 6.1.

 

Section 6.3           Pre-2015 Accounts (other than a Deferred Compensation
Account(s)s payable at a scheduled date) shall be distributed commencing the
first calendar quarter that begins after Separation from Service, based on the
value of the Account(s) as determined under Article VII.  Payment shall be made
in a single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the Account was established to have such Account paid in
quarterly installments over a period of five, ten or fifteen
years.  Notwithstanding anything to the contrary in this Section 6.3, if at the
time a Participant Separates from Service he or she has fewer than five Years of
Vesting Service or the total of all of his Accounts is $25,000 or less, all of
his Accounts will be distributed in a single lump sum.

 

Notwithstanding anything to the contrary in this Section 6.3, payment to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service will be made or begin in the first calendar quarter
following the six-month anniversary of the Participant’s Separation from Service
(or within 90 days of the Participant’s date of death, if earlier).

 

The portion of a Participant’s Pre-2015 Account consisting of Deferred
Compensation Accounts that are payable upon a scheduled date shall be paid in a
single lump sum in January of the year specified, based on the value of the
Account(s) as determined under Article VII. In the event a Participant Separates
from Service before such Account(s) are distributed, such Account(s) shall be
distributed in accordance with the form and timing of payments applicable to his
or her Discretionary and Match Amount Accounts for the year the deferrals were
made.

 

Section 6.4            Death.  Notwithstanding anything to the contrary in this
Article VI, upon the death of the Participant, all Retirement/Termination
Accounts, Specified Date Accounts, and Pre-2015 Accounts shall be paid to his or
her Beneficiary in a single lump sum within 90 days of the date of the
Participant’s death.

 

(a)           Designation of Beneficiary in General.  The Participant shall
designate one or more primary and/or contingent Beneficiaries on the forms
provided by the Plan Administration Committee or on such terms and conditions as
the Plan Administration Committee may prescribe.  No such designation shall
become effective unless filed with and accepted by the Plan Administration
Committee during the Participant’s lifetime.  Any designation shall remain in
effect until a new designation is filed with the Plan Administration Committee;
provided, however, that in the event a Participant designates his or her spouse
as a Beneficiary, such designation shall be automatically revoked upon the
dissolution of the marriage unless, following such dissolution, the Participant
submits a new designation naming the former spouse as a Beneficiary.  A
Participant may from time to time change his or her designated Beneficiary
without the consent of a previously-designated Beneficiary by filing a new
designation with the Plan Administration Committee.

(b)           No Beneficiary.  If a designated Beneficiary does not survive the
Participant, or if there is no valid Beneficiary designation, amounts payable
under the Plan upon the death of the Participant shall be paid to the first of
the following classes of individuals with a member surviving the Participant and
(except in the case of surviving issue) in equal shares if there is more than
one member in such class:

(i)         Participant’s surviving spouse

(ii)        Participant’s surviving issue per stirpes and not per capita

(iii)       Participant’s surviving parents

(iv)       Participant’s surviving brothers and sisters

(v)         Participant’s estate.










 

(c)           Disclaimers by Beneficiaries.  A Beneficiary entitled to a
distribution of all or a portion of the benefits which may be payable with
respect to the Participant under the Plan may disclaim an interest therein
subject to the following requirements.  To be eligible to disclaim, a
Beneficiary must be a natural person, must not have received a distribution of
all or any portion of the benefits which may be payable with respect to the
Participant under the Plan at the time such disclaimer is executed and
delivered, and must have attained at least age 21 years as of the date of the
Participant’s death.  Any disclaimer must be in writing and must be executed
personally by the Beneficiary before a notary public.  A disclaimer shall state
that the Beneficiary’s entire interest in the undistributed benefits payable
with respect to the Participant under the Plan is disclaimed or shall specify
what portion thereof is disclaimed.  To be effective, duplicate original
executed copies of the disclaimer must be both executed and actually delivered
to the Company after the date of the Participant’s death but not later than 60
days after the date of the Participant’s death.  A disclaimer shall be
irrevocable when delivered to the Company.  A disclaimer shall be considered to
be delivered to the Company only when actually received and acknowledged by the
Company.  The Company shall be the sole judge of the content, interpretation and
validity of a purported disclaimer.  Upon the filing of a valid disclaimer, the
Beneficiary shall be considered not to have survived the Participant as to the
interest disclaimed.  A disclaimer by a Beneficiary shall not be considered to
be a transfer of an interest in violation of the provisions of the Plan and
shall not be considered to be an assignment or alienation of benefits in
violation of federal law prohibiting the assignment or alienation of benefits
under this Plan.  No other form of attempted disclaimer shall be recognized by
the Company.

(d)           Definitions.  When used herein and, unless the Participant has
otherwise specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate descendants and their
descendants; “child” means an issue of the first generation; “per stirpes” means
in equal shares among living children of the person whose issue are referred to
and the issue (taken collectively) of each deceased child of such person, with
such issue taking by right of representation of such deceased child; and
“survive” and “surviving” mean living after the death of the Participant.

(e)           Special Rules.  Unless the Participant has otherwise specified in
the Participant’s Beneficiary designation, the following rules shall apply:

(i)           If there is not sufficient evidence that a Beneficiary was living
at the time of the death of the Participant, it shall be deemed that the
Beneficiary was not living at the time of the death of the Participant.

(ii)           The automatic Beneficiaries specified in subsection (b) of this
Section 6.4 and the Beneficiaries designated by the Participant shall become
fixed at the time of the Participant’s death so that, if a Beneficiary survives
the Participant but dies before the receipt of all payments due such Beneficiary
hereunder, such remaining payments shall be payable to the representative of
such Beneficiary’s estate.

(iii)           If the Participant designates as a Beneficiary the person who is
the Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation.  (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Company after the date of the legal termination
of the marriage between the Participant and such former spouse, and during the
Participant’s lifetime.)

(iv)           Any designation of a nonspouse Beneficiary by name that is
accompanied by a description of relationship to the Participant shall be given
effect without regard to whether the relationship to the Participant exists
either then or at the Participant’s death.

(v)           Any designation of a Beneficiary only by statement of relationship
to the Participant shall be effective only to designate the person or persons
standing in such relationship to the Participant at the Participant’s death.










 

(f)           Validity of Designation.  A Beneficiary designation is permanently
void if it either is executed or is filed by a Participant who, at the time of
such execution or filing, is then a minor under the law of the state of the
Participant’s legal residence.  The Company shall be the sole judge of the
content, interpretation and validity of a purported Beneficiary designation.

(g)           No Spousal Rights.  Prior to the death of the Participant, no
spouse or surviving spouse of a Participant and no person designated to be a
Beneficiary shall have any rights or interest in the benefits credited under
this Plan including, but not limited to, the right to be the sole Beneficiary or
to consent to the designation of Beneficiaries (or the changing of designated
Beneficiaries) by the Participant.

Section 6.5            Unforeseeable Emergency.  A Participant who experiences
an Unforeseeable Emergency may submit a written request to the Divisional Vice
President, Compensation and Benefits to receive payment of all or any portion of
his or her vested Accounts. If an emergency payment is approved by the
Divisional Vice President, Compensation and Benefits, (i) the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment, and (ii) deferrals shall be cancelled
for the time specified in Section 4.6. Emergency payments shall be paid in a
single lump sum within the 90-day period following the date the payment is
approved by the Divisional Vice President, Compensation and Benefits, and shall
be subtracted from the Participant’s Accounts in the following order: (i) from
any Specified Date Accounts, beginning with the Specified Date Account with the
latest payment commencement date, (ii) then from Deferred Compensation Accounts
scheduled to be paid at a specified date, beginning with the Account with the
latest payment commencement date, (iii) then from any Retirement/Termination
Accounts, beginning with the Account with the longest payment period, and (iv)
finally from any Pre-2015 Accounts scheduled to be paid at Separation from
Service, beginning with the Account with the longest payment period.

 

Section 6.6            Small Balances.  Notwithstanding anything to the contrary
in this Article VI, the Plan Administration Committee may direct in writing an
immediate lump sum payment of the Participant’s Accounts if the balance of such
Accounts, combined with any other amounts required to be treated as deferred
under a single plan pursuant to Code Section 409A, does not exceed the
applicable dollar amount under Code Section 402(g)(1)(B), provided any other
such aggregated amounts are also distributed in a lump sum at the same time.
Such lump sum payment shall automatically be made if the balance of such
Accounts does not exceed the applicable dollar amount under Code Section
402(g)(1)(B) at the time the Participant Separates from Service.

 

Section 6.7            Administrative Discretion with Regard to Timing of
Payments.  Notwithstanding anything to the contrary in this Article VI, the Plan
Administration Committee may make a payment at the time specified in the
preceding paragraphs or at a later date that falls in the same calendar year as
the specified time or, if later, by the 15th day of the third calendar month
following the time specified, provided the Participant is not permitted,
directly or indirectly, to designate the taxable year in which payment will be
made.  Further, the Plan Administration Committee may make a payment up to 30
days preceding the time specified in the preceding paragraphs, provided the
Participant is not permitted, directly or indirectly, to designate the taxable
year in which the payment will be made.  To the extent the Plan Administration
Committee exercises its discretion hereunder, payment of the Account shall be
based on the value of the Account as of the date specified by the Plan
Administration Committee, which shall be no earlier than the end of the month
preceding payment and shall be no later than the Business Date preceding the
date of payment.

 

Section 6.8            Acceleration of or Delay in Payments. Notwithstanding
anything to the contrary in this Article VI, the Plan Administration Committee,
in its sole and absolute discretion, may elect to accelerate the time or form of
payment of an Account, provided such acceleration is permitted under Treas. Reg.
Section 1.409A-3(j)(4). The Plan Administration Committee may also, in its sole
and absolute discretion, delay the time for payment of an Account, to the extent
permitted under Treas. Reg. Section 1.409A-2(b)(7).

 

Section 6.9            Rules Applicable to Installment Payments.  If a Payment
Schedule specifies installment payments, annual payments will be made beginning
as of the payment commencement date for such installments and shall continue on
each anniversary thereof until the number of installment payments specified in
the Payment Schedule has been paid. The amount of each installment payment shall
be determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment










 

payments.  For purposes of Section 6.10, installment payments will be treated as
a single form of payment. If an Account is payable in installments, the Account
will continue to be credited with Earnings in accordance with Article VII hereof
until the Account is completely distributed.

 

Section 6.10            Modifications to Payment Schedules.  A Participant may
not modify the Payment Schedule elected by him or her with respect to a
Retirement/Termination Account, nor with respect to that portion of the Pre-2015
Account scheduled to be paid upon Separation from Service.  A Participant may
make one modification to the Payment Schedule of each Specified Date Account,
and to that portion of any Deferred Compensation Accounts that are distributable
upon a scheduled date, consistent with the permissible Payment Schedules
available under the Plan, provided such modification complies with the
requirements of this Section 6.10.

 

(a)           Time of Election. The date on which a modification election is
submitted to the Plan Administration Committee must be at least 12 months prior
to the date on which payment is scheduled to commence under the Payment Schedule
in effect prior to the modification.

 

(b)           Date of Payment under Modified Payment Schedule. The date payments
are to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have commenced under the original Payment
Schedule, unless the modification relates to amounts payable upon death or
Disability. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.

 

(c)           Effective Date. A modification election submitted in accordance
with this Section 6.10 is irrevocable 12 months after the date it is received by
the Plan Administration Committee.

 

(d)           Effect on Accounts. An election to modify a Payment Schedule is
specific to the Account or payment event to which it applies, and shall not be
construed to affect the Payment Schedules of any other Accounts.

 

ARTICLE VII

 

Valuation of Account Balances; Investments

 

Section 7.1            Valuation.  Deferrals shall be credited to appropriate
Accounts on the date such compensation would have been paid to the Participant
absent the Compensation Deferral Agreement.  Company Contributions shall be
credited to the Retirement/Termination Account at the times related
contributions are credited to the SRP or, if there are no related contributions,
at the times determined by the Compensation Committee.  Valuation of Accounts
shall be performed under procedures approved by the Plan Administration
Committee.

 

Section 7.2            Earnings Credit.  Each Account will be credited with
Earnings on each Business Day, based upon the Participant’s investment
allocation among a menu of investment options selected in advance by the Plan
Administration Committee, in accordance with the provisions of this Article VII
 (“investment allocation”).  Earnings on amounts deferred or credited to the
Plan shall accrue as soon as administratively feasible following the date of
deferral or crediting.  Earnings shall no longer accrue as of a date no later
than seven business days prior to the date an amount is distributed from a
Participant’s Account.

 

Section 7.3            Investment Options.  Investment options will be
determined by the Plan Administration Committee.  The Plan Administration
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.

 

Section 7.4            Investment Allocations.  A Participant’s investment
allocation constitutes a deemed, not actual, investment among the investment
options comprising the investment menu. At no time shall a Participant have any
real or beneficial ownership in any investment option included in the investment
menu, nor shall the Participating Employer or any trustee acting on its behalf
have any obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.










 

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Plan Administration Committee. 
Allocation among the investment options must be designated in increments of 1%.
 The Participant’s investment allocation will become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Plan Administration Committee, the next Business Day.

 

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Plan Administration
Committee.  Changes shall become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Plan
Administration Committee, the next Business Day, and shall be applied
prospectively.

 

Section 7.5            Unallocated Deferrals and Accounts.  If the Participant
fails to make an investment allocation with respect to an Account, such Account
may be deemed allocated to a default investment option, if any, established by
the Plan Administration Committee.

 

ARTICLE VIII

 

Administration

 

Section 8.1            Role of the Company.  The Company is the sponsor of the
plan.

 

Section 8.2            Role of the Committee.  The Committee, or any committee
or position of the Company designated by the Committee, shall have the following
duties and responsibilities:

(a)           to amend or terminate the Plan, pursuant to Article IX;

(b)           to annually determine the amount of any Company contributions,
pursuant to Article V; and

(c)           to approve the merger or spin-off of the Plan or any portion of
the Plan.

 

Section 8.3            Role of the Plan Administration Committee. The Plan
Administration Committee, or any committee or position of the Company designated
by the Plan Administration Committee, shall serve as the plan administrator. It
shall be a principal duty of the plan administrator to see that the Plan is
carried out, in accordance with its terms, for the exclusive benefit of persons
entitled to participate in the Plan without discrimination among them. Benefits
under the Plan shall be paid only if the plan administrator decides, in his or
her discretion, that the applicant is entitled to them. For this purpose, the
plan administrator’s powers will include but will not be limited to, the
following authority, in addition to all other powers provided by this Plan:

(a)           to make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan, including the
establishment of any claims procedures that may be required by applicable
provisions of law;

(b)           to exercise discretion in interpreting the Plan, any
interpretation to be reviewed under the arbitrary and capricious standard;

(c)           to exercise discretion in deciding all questions concerning the
Plan and the eligibility of any person to participate in the Plan; such decision
to be reviewed under the arbitrary and capricious standard;

(d)           to appoint such agents, counsel, accountants, consultants and
other persons as may be required to assist in administering the Plan;

(e)           to allocate and delegate its responsibilities under the Plan and
to designate other persons to carry out any of its responsibilities under the
Plan, any such allocations, delegation or designation to be in writing;

(f)           to determine the amount and type of benefits to which any
Participant or Beneficiary shall be entitled hereunder, including the method and
date for all valuations under the Plan;










 

(g)           to receive from the Employers and from Participants such
information as shall be necessary for the proper administration of the Plan or
any of its programs;

(h)           to maintain or cause to be maintained all the necessary records
for the administration of the Plan;

(i)           to receive, review and keep on file (as it deems convenient and
proper) reports of benefit payments made by the Plan;

(j)           to determine and allocate among the Employers the liability to the
Company associated with Plan benefits in accordance with the Plan and to
determine the time at which and manner in which that liability shall be paid to
the Company;

(k)           to make, or cause to be made, equitable adjustments for any
mistakes or errors made in the administration of the Plan; and

(l)           to do all other acts which the plan administrator deems necessary
or proper to accomplish and implement its responsibilities under the Plan.

Section 8.4            Role of the Benefit Administrator.  The Benefit
Administrator is the contractual service provider to the Plan appointed by the
Plan Administration Committee to assist the Plan Administration Committee in the
administration of the Plan as provided in this Article VIII and the Plan
Administration Committee in the designation of the investment options as
provided in Article VII.  The Benefit Administrator’s duties shall be stated in
contractual agreements with the Plan Administration Committee, including, for
example, serving as:  record keeper for participant accounts in the Plan;
manager of the call center and websites that support the Plan; and provider of
administrative forms, notices and communications to participants.  The Benefit
Administrator shall perform such services in accordance with the terms of its
contractual agreement(s) with the Plan Administration Committee and/or the Plan
Administration Committee.

 

Section 8.5             [RESERVED]

 

Section 8.6            Compensation.  No member of the Plan Administration or
Plan Administration Committees shall receive any compensation from the Trust for
services provided.

 

Section 8.7            Indemnity.  The Company shall, to the greatest extent
permitted by applicable law, indemnify each member of the Plan Administration
and Plan Administration Committees, and any other employee of the Company,
including any officer, who in the performance of his or her duties as an
employee exercises any discretion or control over the administration of the Plan
or its assets against any and all claims, loss, damages, expenses (including
counsel fees approved by the respective committee), and liability (including any
amounts paid in settlement with the respective committee’s approval) arising
from any loss or damage or depreciation which may result in connection with the
execution of the respective committee’s duties or the exercise of the respective
committee’s discretion or from any other action or failure to act hereunder.

 

ARTICLE IX

 

Amendment and Termination

 

Section 9.1            Amendment and Termination.  The Company may at any time
and from time to time amend the Plan or may terminate the Plan as provided in
this Article IX.  Each Participating Employer may also terminate its
participation in the Plan.

 

Section 9.2            Amendments.  The Company may amend the Plan, in whole or
in part, at any time, provided, however, that no amendment shall have a
materially adverse impact on a Participant’s reasonably expected economic
benefit attributable to compensation deferred by the Participant prior to
January 4, 2017. Any amendment which increases the total cost of the Plan to an
Employer in excess of $250,000 in each of the three full calendar years next
following the date of the amendment shall be approved by the Plan Administration
Committee. The Executive Vice President, Human Resources of Abbott Laboratories
(or, in the event that no individual holds such title, then the individual
performing the duties of such title) shall approve all other amendments to the
Plan.

 










 

Section 9.3            Termination.  The Committee may at any time terminate the
Plan with respect to future Deferrals. The Committee may also terminate and
liquidate the Plan in its entirety; provided that such termination and
liquidation are consistent with the provisions of Code Section 409A. Upon any
such termination, the Company shall pay to the Participant the benefits the
Participant is entitled to receive under the Plan, determined as of the
termination date, in compliance with Code Section 409A.

 

Section 9.4            Accounts Taxable Under Code Section 409A.  The Plan is
intended to constitute a plan of deferred compensation that meets the
requirements for deferral of income taxation under Code Section 409A.  The Plan
Administration Committee, pursuant to its authority to interpret the Plan, may
sever from the Plan or any Compensation Deferral Agreement any provision or
exercise of a right that otherwise would result in a violation of Code Section
409A.

 

ARTICLE X

 

Informal Funding

 

Section 10.1            General Assets.  Obligations established under the terms
of the Plan may be satisfied from the general funds of the Participating
Employers, or a trust described in this Article X.  No Participant, spouse or
Beneficiary shall have any right, title or interest whatever in assets of the
Participating Employers.  Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Participating Employers and
any Employee, spouse, or Beneficiary.  To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Participating Employer.

 

Section 10.2            Rabbi Trust.  A Participating Employer may, in its sole
discretion, establish a grantor trust, commonly known as a rabbi trust, as a
vehicle for accumulating assets to pay benefits under the Plan.  Payments under
the Plan may be paid from the general assets of the Participating Employer or
from the assets of any such rabbi trust.  Payment from any such source shall
reduce the obligation owed to the Participant or Beneficiary under the Plan.

 

If a rabbi trust is in existence upon the occurrence of a Change in Control,
each Participating Employer shall contribute in cash or liquid securities such
amounts as are necessary so that the value of assets after making the
contributions equals the total value of all Account Balances.

 

ARTICLE XI

 

Claims

 

Section 11.1            Filing a Claim. Any controversy or claim arising out of
or relating to the Plan shall be filed in writing with the Plan Administration
Committee which shall make all determinations concerning such claim. Any claim
filed with the Plan Administration Committee and any decision by the Plan
Administration Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

 

(a)           In General.  Notice of a denial of benefits will be provided
within 90 days of the Plan Administration Committee’s receipt of the Claimant's
claim for benefits. If the Plan Administration Committee determines that it
needs additional time to review the claim, the Plan Administration Committee
will provide the Claimant with a notice of the extension before the end of the
initial 90-day period. The extension will not be more than 90 days from the end
of the initial 90-day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the Plan
Administration Committee expects to make a decision.

 

(b)           Contents of Notice.  If a claim for benefits is completely or
partially denied, notice of such denial shall be in writing and shall set forth
the reasons for denial in plain language.  The notice shall: (i) cite the
pertinent provisions of the Plan document, and (ii) explain, where appropriate,
how the Claimant can perfect the claim, including a description of any
additional material or information necessary to complete the claim and why such
material or information is necessary. The claim denial also shall include an
explanation of the claims review










 

procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review.

 

Section 11.2            Appeal of Denied Claims. A Claimant whose claim has been
completely or partially denied shall be entitled to appeal the claim denial by
filing a written appeal with the Plan Administration  Committee.  A Claimant who
timely requests a review of the denied claim (or his or her authorized
representative) may review, upon request and free of charge, copies of all
documents, records and other information relevant to the denial and may submit
written comments, documents, records and other information relevant to the claim
to the Plan Administration Committee.  All written comments, documents, records,
and other information shall be considered “relevant” if the information: (i) was
relied upon in making a benefits determination, (ii) was submitted, considered
or generated in the course of making a benefits decision regardless of whether
it was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The Plan Administration Committee may, in its sole discretion and if
it deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.

 

(a)           In General.  Appeal of a denied benefits claim must be filed in
writing with the Plan Administration Committee no later than 60 days after
receipt of the written notification of such claim denial.  The Plan
Administration Committee shall make its decision regarding the merits of the
denied claim within 60 days following receipt of the appeal (or within 120 days
after such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim).  If an extension of time
for reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administration Committee expects to render the determination on review.  The
review will take into account comments, documents, records and other information
submitted by the Claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.

 

(b)           Contents of Notice.  If a benefits claim is completely or
partially denied on review, notice of such denial shall be in writing and shall
set forth the reasons for denial in plain language.

 

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

Section 11.3            Claims Appeals Upon Change in Control.  Upon a Change in
Control, the Plan Administration Committee, as constituted immediately prior to
such Change in Control, shall continue to act as the entity designated to hear
appeals under this Article XI.  Upon such Change in Control, the Company may not
remove any member of the Plan Administration Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.

 

The Plan Administration Committee shall have the exclusive authority at the
appeals stage to interpret the terms of the Plan and resolve appeals under the
Claims Procedure.

 

Each Participating Employer shall, with respect to the Plan Administration
Committee identified under this Section: (i) pay its proportionate share of all
reasonable expenses and fees of the Plan Administration Committee, (ii)
indemnify the Plan Administration Committee (including individual committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Plan Administration Committee hereunder, except with respect
to matters resulting from the Plan Administration Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the Plan
Administration Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Plan Administration Committee
may reasonably require.

 










 

Section 11.4            Legal Action.  A Claimant may not bring any legal
action, including commencement of any arbitration, relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.

 

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings.  If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section  10.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees.  For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance and will be
included in determining the Participating Employer’s trust funding obligation
under Section 10.2.

 

Section 11.5            Committee Discretion.  All interpretations,
determinations and decisions of the Plan Administration Committee with respect
to any claim shall be made in its sole discretion, and shall be final and
conclusive. Notwithstanding anything to the contrary herein, the Compensation
Committee may, at any time and from time to time, without any further action of
the Plan Administration Committee, exercise the powers and duties of the Plan
Administration Committee under the Plan.

 

Section 11.6            Arbitration.

 

(a)           Prior to Change in Control. If, prior to a Change in Control, any
claim or controversy between a Participating Employer and a Participant or
Beneficiary is not resolved through the claims procedure set forth in Article
XI, such claim shall be submitted to and resolved exclusively by expedited
binding arbitration by a single arbitrator.  Arbitration shall be conducted in
accordance with the following procedures:

 

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy.  Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties.  If a single arbitrator is not selected
by mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin.  After each party has had four strikes, the
remaining name on the list shall be the arbitrator.  If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

 

Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.

 

In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts.  Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy.  The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing










 

the motion establishes that it would be entitled to summary judgment if the
matter had been pursued in court litigation.

 

The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.

 

The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.

 

This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

 

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.

 

Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.

 

If any of the provisions of this Section  11.6(a)  are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration.  If a court should find that the provisions of
this Section  11.6(a)  are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.

 

The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.

 

(b)           Upon Change in Control. If, upon the occurrence of a Change in
Control, any dispute, controversy or claim arises between a Participant or
Beneficiary and the Participating Employer out of or relating to or concerning
the provisions of the Plan, such dispute, controversy or claim shall be finally
settled by a court of competent jurisdiction which, notwithstanding any other
provision of the Plan, shall apply a de novo standard of review to any
determination made by the Company or its Board of Directors,  a Participating
Employer, the Plan Administration Committee,  the Plan Administration Committee,
 or the Compensation Committee.

 

ARTICLE XII

 

General Provisions

 

Section 12.1            Assignment.  No interest of any Participant, or
Beneficiary under this Plan and no benefit payable hereunder shall be assigned
as security for a loan, and any such purported assignment shall be null, void
and of no effect, nor shall any such interest or any such benefit be subject in
any manner, either voluntarily or involuntarily, through court order or
otherwise, to anticipation, sale, transfer, assignment or encumbrance by or
through any Participant or Beneficiary.

 

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 










 

Section 12.2            No Legal or Equitable Rights or Interest. No Participant
or other person shall have any legal or equitable rights or interest in this
Plan that are not expressly granted in this Plan. Participation in this Plan
does not give any person any right to be retained in the service of the
Participating Employer. The right and power of a Participating Employer to
dismiss or discharge an Employee is expressly reserved.  The Participating
Employers make no representations or warranties as to the tax consequences to a
Participant or a Participant’s beneficiaries resulting from a deferral of income
pursuant to the Plan.

 

Section 12.3            No Employment Contract.  Nothing contained herein shall
be construed to constitute a contract of employment between an Employee and a
Participating Employer.

 

Section 12.4            Notice.  Any notice or filing required or permitted to
be given to the Plan Administration Committee or the Company under the Plan
shall be sufficient if in writing and hand-delivered, or sent by first class
mail to the principal office of Abbott Laboratories, directed to the attention
of the Plan Administration Committee. Such notice shall be deemed given as of
the date of delivery, or, if delivery is made by mail, as of the date shown on
the postmark.

 

Section 12.5            Headings.  The headings of Sections are included solely
for convenience of reference, and if there is any conflict between such headings
and the text of this Plan, the text shall control.

 

Section 12.6            Invalid or Unenforceable Provisions. If any provision of
this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof and the Plan
Administration Committee may elect in its sole discretion to construe such
invalid or unenforceable provisions in a manner that conforms to applicable law
or as if such provisions, to the extent invalid or unenforceable, had not been
included.

 

Section 12.7            Lost Participants or Beneficiaries.  Any Participant or
Beneficiary who is entitled to a benefit from the Plan has the duty to keep the
Plan Administration Committee advised of his or her current mailing address.  If
benefit payments are returned to the Plan or are not presented for payment after
a reasonable amount of time, the Plan Administration Committee shall presume
that the payee is missing.  The Plan Administration Committee, after making such
efforts as in its discretion it deems reasonable and appropriate to locate the
payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.

 

Section 12.8            Facility of Payment to a Minor.  If a distribution is to
be made to a minor, or to a person who is otherwise incompetent, then the Plan
Administration Committee may, in its discretion, make such distribution: (i) to
the legal guardian, or if none, to a parent of a minor payee with whom the payee
maintains his or her residence, or (ii) to the conservator or guardian or, if
none, to the person having custody of an incompetent payee. Any such
distribution shall fully discharge the Plan Administration Committee, the
Compensation Committee, the Company, and the Plan from further liability on
account thereof.

 

Section 12.9            Governing Law and Venue.  To the extent not preempted by
ERISA, the laws of the State of Minnesota shall govern the construction and
administration of the Plan.  All litigation in any way related to the Plan
(including but not limited to any and all claims for benefits) must be filed in
the United States District Court for the District of Minnesota.

 

 



